UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1655



JAMES HARRY MCCARTY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES SOCIAL SECURITY COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-980-5-BO)


Submitted:   October 23, 2003             Decided:   October 29, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Harry McCarty, Appellant Pro Se. Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Harry McCarty seeks to appeal the district court’s order

granting   McCarty’s   motion   for   attorney’s   fees   in   his   social

security case.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on

January 16, 2003.    The notice of appeal was filed on May 28, 2003.

Because McCarty failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We further deny McCarty’s former counsel’s motion for

leave to file reply to McCarty’s informal brief and deny as moot

McCarty’s motion to extend time to file his informal brief.              We

dispense with oral argument because the facts and legal contentions




                                      2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3